ORDER
In 1997, petitioner was disbarred. In the Matter of Meeder, 327 S.C. 169, 488 S.E.2d 875 (1997). Petitioner has now filed a petition for reinstatement. The Committee on Character and Fitness recommends the petition be granted upon certain conditions.
We grant the petition for reinstatement, subject to the following conditions:
1. For a minimum of two years after his reinstatement, petitioner shall limit his practice to construction law.
2. For a minimum of two years after his reinstatement, petitioner shall be employed as an attorney with George Mullen, Esquire. During the first two years of petitioner’s reinstatement and employment with Mr. Mullen, Mr. Mullen shall file quarterly reports with the Office of Disciplinary Counsel which detail petitioner’s progress in returning to the practice of law.
3. Petitioner shall maintain a patient-physician relationship with Dr. Ziad Nahas or someone of similar skill and expertise. For the two year period following petitioner’s reinstatement, the physician shall provide ODC with quarterly *334reports addressing petitioner’s progress. Thereafter, the physician shall file semiannual reports with ODC which address petitioner’s progress.
4. Within two (2) years from the date of his reinstatement, petitioner shall make restitution of $36,000 to Mr. and Mrs. Harold Coar. When he has completed payment of restitution, petitioner shall provide ODC with proof that he has made full restitution to the Coars.
5. Petitioner shall obtain the “Revised Lawyers Oath” continuing legal education video/DVD and related form affidavit from the South Carolina Bar. After viewing the video/DVD, petitioner shall complete the affidavit and return the video/DVD and completed affidavit to the South Carolina Bar. The South Carolina Bar shall notify the Clerk in writing that petitioner has completed thi's condition.
Once the South Carolina Bar notifies the Clerk that petitioner has signed the affidavit attesting to viewing the “Revised Lawyers Oath” video/DVD, petitioner shall be scheduled to be sworn in.
IT IS SO ORDERED.
/s/ Jean H. Toal, C.J.,
/s/ John H. Waller, Jr„ J.
/s/ E.C. Burnett, III, J.
/s/ Costa M. Pleicones, J.
MOORE, J., not participating.